   Case 3:19-cv-00418-REP-RCY Document 1 Filed 06/05/19 Page 1 of 13 PageID# 1


                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF VIRGINIA
                             Richmond Division



' Uhuru Baraka Rowe,
                      Plaintiff,
  vs.                                              Civil Action No    . 5.iqci/4l6
  Gregory L. Holloway, Beth E. Cabell,
  Tony Darden, B. Perkins, Wanda Rollins,
  K. Clark, M. Carpenter, C. Coleman,
  L. Shaw, L. Taylor, M. Bradley.

                      Defendants.



            COMPLAINT UNDER CIVIL RIGHTS ACT. 42 U.S.C. §1983


                                 INTRODUCTION

        1. This is a civil rights action filed by Uhnrn Baraka Rowe,
  a state prisoner proceeding pro se, for damages and injunctive re
  lief pursuant to Title 42, U.S.C. §1983 as a result of government
  retaliation against him for his protected free speech, in violation
  of the First and Fourteenth Amendments to the United States Consti

  tution.


                                 JURISDICTION

        2. This action arises under the First and Fourteenth Amendments
  to the United States Constitution and Title 42, U.S.C. §1983.
        3. The jurisdiction of this Court is predicated 5n Title 28,
  U.S.C. §1331 and Title 28, U.S.C. §1343(a)(3) and (a)(4).
                                 VENUE

        4. Venue properly lies in this District pursuant to Title 28,
  U.S.C. §1391(b)(2) because the cause of action arj
  and division.
                                                                MAY 3 I 2019
                                                                                   y
                                                           CLERK, U.S. DISTRICT COURT
                                                                 RICHMOND, VA
 Case 3:19-cv-00418-REP-RCY Document 1 Filed 06/05/19 Page 2 of 13 PageID# 2


      5. Plaintiff Uhuru Baraka Rowe is a prisoner of the Commonwealth
 of Virginia and, at all times relevant to this complaint, was housed
 at Sussex II State Prison in Waverly, Virginia.
      6. Defendant Gregory L. Holloway, at all times relevant to this
 complaint, was the acting Eastern Regional Administrator for the Vir
 ginia Department of Corrections(VADOC)atl4545 Old Belfield Road, in
 Capron, Virginia 23829. He was responsible for overseeing the daily
 operations of prisons in the Eastern Region of the VDOC, including
 reviewing and issuing Level II responses to appeals of Regular Grie
vances. At all times relevant to this complaint, he was acting under
color of state law and is sued in his individual and official capa
cities..

     7. Defendant Beth E. Cabell, at all times relevant to this com
plaint, was the Warden of Sussex II State Prison at 24427 Musselwhite
Drive, in Waverly, Virginia 23891. She was responsible for overseeing
the daily operations of Sussex II State Prison, including reviewing
and issuing Level 1 responses to Regular Grievances. At all times re
levant to this complaint, she was acting under color of state law
and is sued in her individual and official capacities.
     8. Defendant Tony Darden, at all times relevant to this complaint,
was the Assistant Warden of Sussex II State Prison at 24427 Mussel-
white Drive, in Waverly, Virginia 23891. He was responsible for over
seeing the daily operations of Sussex II State Prison, including re
viewing and issuing Level 1 responses to Regular Grievances on those
occasions when the Warden is unable or unvailable to perform those
functions. At all times relevant to this complaint, he was acting un
der color of state law and is sued in his individual and official ca
pacities.
 Case 3:19-cv-00418-REP-RCY Document 1 Filed 06/05/19 Page 3 of 13 PageID# 3


      9. Defendant-B. Perkins, at all times relevant to this complaint,
 was the Unit Manager of Housing Unit #3 at Sussex II State Prison at
 24427 Musselwhite Drive, in Waverly, Virginia 23891. He was responsi
 ble for overseeing the daily operations of Housing Unit #3, including
 assuring that all offenders confined to administrative and disciplin
 ary segregation in the Unit physically appear at a formal due process
 hearing before the Institutional Classification Authority (ICA) on
 their scheduled date. At all times relevant to this complaint, he was
acting under color of state law and is sued in his individual and
official capacities.
     10. Defendant K. Clark, at all times relevant to this complaint,
was-th^ Majo^^-and Chief- of Secur-it-y at Sussex- II Sta-te- Pr-iaon a-t
24427 Musselwhite Drive, in Waverly, Virginia 23891. He was responsible for
overseeing the security at Sussex II State Prison, including approv
ing and disapproving offenders for work assignments in th^. Depart
ment of Corrections Education (DCE) area of the prison. At all times
relevant to this complaint, he was acting under color of state law
and is sued in his individual.and official capacities.
     11. Defendant M.Carpenter, at all times relevant to this complaint,
was the lead investigator at Sussex II State Prison at 24427 Mussel
white Drive, in" Waverly, Virginia 23891. She was responsible for ga
thering intelligence on offenders suspected of engaging in illegal/
criminal activities, including assigning offenders to administrative/
disciplinary segregation pending an investigation by her. At all times
relevant to this complaint, she was acting under color of state law
and is sued in her individual and official capacities.
     12. Defendant C. Coleman, at all times relevant to this complaint,
was the Sergeant in Housing Unit #1 at Sussex II State Prison at
24427 Musselwhite Drive, in Waverly, Virginia 23891. In addition to
                                   3
 Case 3:19-cv-00418-REP-RCY Document 1 Filed 06/05/19 Page 4 of 13 PageID# 4


other auxiliary supervisory powers within the"Unit, he was respon
sible for inventorying and storing the personal property of offen
ders who have been removed from the Unit and assigned to administra
 tive and disciplinary segregation. At all times relevant to this com
plaint, he was acting under color of state law and is sued in his
individual and official capacities.
     13. Defendant L. Shaw, at all times relevant to this complaint,
was the Work Program Assignment Reviewer (PAR) and Senior Counselor
at Sussex II State Prison at 24427 Musselwhite Drive, in Waverly,
Virginia 23891. She was responsible for the management and operation
of Sussex II State Prison's offender work program, including hiring
and removing -of-f-endai^s-f-rom-j-o-b-aas-ignments-.- At all times relevant to
this complaint, she was acting under color of state law and is sued
in her individual and official capacities.
     14. Defendant L. Taylor, at all times relevant to this complaint,
was the Institutional Program Manager at Sussex II State Prison at
24427 Musselwhite Drive, in Waverly, Virginia 23891. She was respon-
ble for overseeing the offender work program, including reviewing
and finalizing any decision made by Program Assignment Reviewer re
garding the hiring and removal" of offenders from work assignments.
At all times relevant to this complaint, she was acting under color
of state law and is sued in her individual and official capacities.
         Defendant M. Bradley, at all times relevant to this com
plaint, was a work supervisor/DCE teacher at Sussex II State Prison
3t 24427 Musselwhite Drive, Waverly, Virginia 23981. She was respon
sible for teaching Adult Basic Education to eligible offenders and
recommending the hiring and removal of offenders as DCE aids/tutors.
At all times relevant to this complaint, she was acting under color
Case 3:19-cv-00418-REP-RCY Document 1 Filed 06/05/19 Page 5 of 13 PageID# 5


of state law and is sued in her individual and official capacities.
                                 PREVIOUS LAWSUIT

      16. Plaintiff currently has a Title 42, U.S.C. §1983 civil
rights complaint pending before this court. It was filed on Novem
ber 19, 2018 by Attorney Jeffrey E. Fogel and was docketed as Rowe
V. Clarke. Civil Action No. 3:18-cv-780-REP.

                               GRIEVANCE PROCEDURE

      17. The matters giving rise to this civil rights complaint
occurred at Sussex II State Prison. Plaintiff has exhaused all ad
ministrative grievance remedies as they relate                   to his claims. The
grievances were deemed "unfounded" by Defendants Cabell and Darden
on June 2-2-, -201-8-,—JAJ-Iy—27-,—-2-01^-,—-and—A-ug4is-t—9-,- 2018-,—re-spec-tiv-eiy-, ■
and Defendant Holloway upheld those decisions on appeal on July 5,
2018, August 15, 2018, and August 24, 2018, respectively.
                            STATEMENT OF THE CLAIM

      18. Plaintiff Uhuru Baraka Rowe is a politically conscious
prisoner who, among other things, writes essays and position papers
that are often critical of prison conditions and prison officials.
Plaintiff routinely mails these essays and position papers to out
side acquaintances via postal mail and JPay electronic messages.
These outside acquaintances then post Plaintiff's writings on his
blog at https://consciousprisoner.wordpress.com and other social
media outlets in order to raise public awareness about many of the
human rights abuses incarcerated people are forced to endure.
      19. On or about May 8, 2018, Plaintiff attempted to mail a posi
tion paper he authored to an outside acquaintance . so that it could
be copied and disseminated to state legislators and posted on Plain
tiff's blog. The position paper, dated May 8, 2018, presented a
 Case 3:19-cv-00418-REP-RCY Document 1 Filed 06/05/19 Page 6 of 13 PageID# 6


 point by point analysis of the various conditions that prisoners
 at Sussex II State Prison were subjected to, e.g., dirty and poten
 tially contaminated drinking water, spoiled and rotten food, sub
 standard medical and dental care, arbitrary group punishment, biased
 grievance procedure, and an exceptionally harsh environment which
 contributed to the deaths of over 13 prisoners between 2016 and
 2018. The position paper also contained a request that Plaintiff's
 outside acquaintance and other concerned citizens organize a peace
ful rally in order to raise public awareness about the above con
ditions.

      20. On the morning of May 10, 2018, Plaintiff's cell was

searcJied_by_bWQ_^.ulKJxdijia.t£_pr.l^n_tnYes_tiga_t^rs -acting..on-_-an.:Qrder
from Defendant Carpenter. During the cell search, the two investiga
tors meticulously searched through all of Plaintiff's paperwork, in
cluding his personal mail and legal documents. Approximately 30 minutes
later, two correctional officers came to Plaintiff's cell, handcuffed
him, and escorted him to the segregation unit.
      21. Once in segregation. Plaintiff was placed on Administrative
segregation status pending an investigation by Defendant Carpenter.
Plaintiff was also issued a Institutional Classification Authority
Hearing Notification Form advising him that he was scheduled to
appear at a formal due process hearing before the Institutional
Classification Authority (ICA) on May 15, 2018. (See ICA Hearing
Notification Form,at Exhibit A).The purpose of the ICA hearing was
to make Plaintiff aware of the reason(s) why he was placed on Ad
ministrative segregation, what he was being investigated for, and
to speak in his own behalf. Even though Plaintiff checked the box
 Case 3:19-cv-00418-REP-RCY Document 1 Filed 06/05/19 Page 7 of 13 PageID# 7


on the ICA form indicating his desire to appear at the hearing,
Defendant Perkins denied Plaintiff the right to do so by conducting

the hearing without him being present. A grievance filed on this

issue was deemed unfounded by Defendant Cabell on June 22, 2018.
That decision was upheld on appeal by Defendant Holloway on July 5,

2018.

     22. On May 15, 2018, Plaintiff was escorted from his cell to an

an interview room and interrogated by Defendant Carpenter about the
matters contained within his position paper. Specifically, Defendant
Chcpenter wanted to know why Plaintiff authored the position paper, why
he was attempting to mail it to an outside acquaintance, and why he
he di4--not-opt -to-r-edraas--tha--i-s-sue«-drn-"bh€-position- paper via the
institutional grievance system as an alternative to authoring the
position paper. Defendant Chcpenter also questioned Plaintiff concerning
the essays on his blog which are critical of the prison conditions
and prison officaial at Sussex II State Prison.

     23. Plaintiff agreed to write a statement for Defendant Carp^tar in
which he essentially stated that he alone authored the position paper
because the conditions at Sussex II State Prison were inhumane and that
he was attepting to mail the position paper to an outside acquaintance
so that those.conditions could be exposed to the public for public
scrutiny. At the end of interview. Defendant Chcpenter told Plaintiff
that the investigation and-his status on^Administrative Segregation
would be ongoing.
     24. On May 24, 2018, Plaintiff was releas.ed from Administrative
Segregation back to General Population. Upon receipt of his property
 Case 3:19-cv-00418-REP-RCY Document 1 Filed 06/05/19 Page 8 of 13 PageID# 8


 the same day, which had been inventoried and stored by Defendant
 Coleman, Plaintiff noticed that several of his political/history
 books and magazines were missing, including The Insurrectionist;
 Queer (in)Justice; Cointelpro; The FBI's Secret War on Political
 Freedom; Fundamental Political Line of the Maoist Internationalist
 Ministry of Prisons; Maoist Internationalist Ministry (MIM) Theory
 2/3; MIM Theory 4; MIM Theory 5; MIM Theory 6; MIM Theory 8; and
 MIM Theory 10. Even though the Personal Property Inventory Form,
 which was completed by Defendant Coleman, indicated that 13 total
 books were inventoried and stored in Plaintiff's property or issued
 to Plaintiff while he was in Administrative Segregation, the above-
listei.booJcs...wer.e^jao±__pre.a£nt_Jji_hLs_4uioparJ:y_on the -day -he-was-r e--
leased from segregation. A grievance filed on this issue was deemed
unfounded by Defendant Cabell on July 27, 2018. That decision was
upheld on appeal by Defendant Holloway on August 15, 2018.
     25. On May 25, 2018, Plaintiff reported to his work assignment
as a DCE tutor/aide for Defendant Bradley who told him that he was
no longer employed. When Plaintiff asked Defendant Bradley why he was
no longer employed, she told him that the decision to terminate his
job "came down from up top."
     26. On May 30, 2018, Defendant Bradley initiated a Work Program
Termination Request listing the reason for requesting the termination
as "Due to Administrative reasons, at this time, you will not be per-
           work in the DCE area." (See Work Program Termination Re
quest at Exhibit B).

     27. On May 30, 2018 (the same day Defendant Bradley initiated
the termination request). Defendants Shaw and Taylor approved Defen-
Case 3:19-cv-00418-REP-RCY Document 1 Filed 06/05/19 Page 9 of 13 PageID# 9


dant Bradley*s termination request and Plaintiff was officially ter
minated from his job as a DEC tutor/aid without being allowed to

appear before a mandatory PAR hearing so that he could be made aware

of the specific reason(s) for his termination and to contest those
reasons.


     28. Thereafter, Plaintiff sent an Offender Request to Defendant
Shaw asking for a copy of the Incident Report that would reflect the

specific reason(s) why he was terminated from his job. (See Offender
Request at Exhibit C). Defendant Shaw forwarded the request to De
fender Clark who responded saying, "No incident reports will be for
warded to offenders. I as the Chief of Security is who approves and

disiapproves - any -suppor^t build -[si^s} work. I- did- no t - chose you—at that
time." With this response. Defendant Clark is implying that he did
not approve of Plaintiff to work as a DEC tutor/aide even though his
approval is reflected by his signature of approval on the Work Assign

ment Form. (See Work Assignment Form at Exhibit D). A grievance filed on
this issiie was deoned unfounded by Defendant Cabell on July 27, 2018. That decision

was upheld on appeal ly Defendant Holloway on August 15, 2018.

     29. Between June 6, 2018 and June 21, 2018, ten of Plaintiff's

outgoing emails that he attempted to send to two of his outside ac-r

quaintances via JPay electronic messaging services were censored by

Defendant Carpenter. These outgoing emails contained parts of two poli

tical essays titled, "Life at Sussex 2 State Prison-Revisted" and
"Sussex 2 State Prison is a Potemkin Prison." Also censored was an in

terview Plaintiff conducted with a fellow prisoner titled "Live From
Behind Enemy Lines: An Interview with Terrell Terry." Both essays and
parts of the interview contain language critical of conditions and

officials at Sussex II State Prison. The censorship of the two essays



                                      9
Case 3:19-cv-00418-REP-RCY Document 1 Filed 06/05/19 Page 10 of 13 PageID# 10


is the subject of another civil rights action pending with this
court in the case of Rowe v. Clark et al, Civil Action           No. 3;18-cv-
780. A grievance filed on this issue was deemed unfounded by Defen
dant Darden on August 9, 2018. That decision was upheld on appeal
by Defendant Holloway on August 24, 2018.

                             CAUSE OF ACTION

      30. It is well established that in order to prevail on a First

Amendment retaliation claim under Title 42, U.S.C. §1983, Plaintiff
must prove that he engaged in constitutionally protected free speech,

that defendants took adverse action against him because of the pro
tected speech, and that there is a causal connection between the pro

tected speech and the adverse action of defendants.

      31. Plaintiff's criticisms of prison conditions and prison offi
cials at Sussex II State Prison contained within his position paper

was/is protected free speech. See Procunier v. Martinez, 416 U.S.
396, 40 L.Ed.2d 224 (1974).

      32. Because of Plaintiff's protected free speech^criticizing
prison conditions and prison officials at Sussex II State Prison,

Defendants Carpenter, Coleman, Perkins, Bradley, Shaw, Turner, and

Clark took adverse retaliatory action against him as it is.

detailed-in paragraphs 20:^29.
 >    33. Defendants Darden; Cabell, and:Hollway are liable because

after being informed of the violation of Plaintiff's rights and the
adverse actions taken against him, failed to remedy the unconstitu
tional conduct of Defendants Carpenter, Coleman, Perkins, Bradley,
Shaw, Turner and Clark.

      34. The causal connection between Plaintiff's protected free




                                    10
Case 3:19-cv-00418-REP-RCY Document 1 Filed 06/05/19 Page 11 of 13 PageID# 11


speech and defendants' adverse retaliatory actions is established by
temporal proximity and the chronology of the events. Furthermore, no
non-retaliatory justification for the adverse actions taken in para
graphs 20-29 has ever been given by the defendants and, therefore,
       the temporal proximity between defendants' adverse actions and
Plaintiff's exercise of his 1st Amendment right, the burden should be
on the defendants to prove a non-retaliatory motive.
      35. Almost immediately after Plaintiff's outgoing position paper
was intercepted by Defendant Carpenter, all of the adverse retalia
tory actions outlined in paragraphs 20-29 occurred within a span of
just 28 days. The chronology of these events and the temporal prox-
iini-ty-in-Twhtch—they accurred establishes a causal connection between
Plaintiff's protected free speech and defendants' adverse retalia
tory action and that defendants' actions were wholly motivated by
Eheir desire to punish Plaintiff for his criticisms of the conditions
and officials at Sussex II State Prison.

     35. To further bolster his claim that the adverse actions taken
against him by defendants were retaliatory in nature. Plaintiff
states that after he was placed on administrative segregation on
May 10, 2018, his attorney in another matter, Beth A. Norton, called
Sussex II State Prison to inquire about the welfare of Plaintiff.
After leaving several messages. Attorney Norton received a phone
call from an administrator at the prison who falsely claimed that the
entire prison was on lockdown and that Plaintiff had not been placed
on segregation status.

     ■37. The effort by Sussex II State Prison officials to conceal
Plaintiff's placement on segregation status bolsters his claim that
the adverse actions taken against Plaintiff was an organized con-

                                     11
 Case 3:19-cv-00418-REP-RCY Document 1 Filed 06/05/19 Page 12 of 13 PageID# 12


 spiracy by officials at Sussex II State Frisonj including the de~
 fendants, to punish Plaintiff for speaking out, through his writings,
 against the horrendous conditions that prisoners at Sussex II State
 Prison were made to endure. Had it not been for Attorney Norton re
 peatedly calling the prison to inquire about Plaintiff's welfare.
 Plaintiff would have been held on segregation status much longer than
 the 14 days he spent isolated in a single-man cell, for 22-23 hours
 a day, for no other reason than exercising his right to free speech.
      38. To be sure. Plaintiff states that, but for his criticisms
 of the conditions and officials at Sussex II State Prison, none of
 the adverse actions taken a,gainst him would have occurred, and be-
-c^aiaae-they- did- occur, Plaintiff suffered physical and mental harm.


      WHEREFORE, Plaintiff requests the following relief:
a. Compensatory damages in the amount of $5,000.00.
b. Punitive damages in the amount of $20,000.00.
c. Declaratory judgement in Plaintiff's favor.
d. Preliminary and permanent injunction prohibiting all correctional
    facilities under the control and supervision of Defendant Holloway
    from taking any adverse action against Plaintiff as a result of his
    writings which criticize prison conditions and prison officials.
e. Any other relief deemed appropriate and just by the court, in
    cluding the refund of any and all expenses incurred in pursuit of
    this action.


                        PLACES OF INCARCERATION

      Within the last 6 months. Plaintiff was incarcerated at Sussex
II State Prison, 24427 Musselwhite Drive, Waverly, VA 23891. He



                                    12
Case 3:19-cv-00418-REP-RCY Document 1 Filed 06/05/19 Page 13 of 13 PageID# 13


currently is housed at Greensville Correctional Center, 901 Correc
tions Way, Jarratt, VA 23870.

                            JURY TRIAL DEMAND

      Plaintiff demands a jury trial on all issues so triable in the
United States District Court for the Eastern District of Virginia,
Richmond Division.


                               DECLARATION

      Pursuant to 28 U.S.C. §1746, I, Uhuru Baraka Rowe, declare under
the penalty of perjury that the foregoing is true and correct to the
best of my knowledge, information, and belief.

Executed on this ei 1H\         day of May, 2019.



                     Uhuru Baraka Rowe, Plaintiff




                                    13
